Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.  
Claims 1, 3-4, 6-7, 9, 11-12, 14, 16-17 and 19-20 are pending.  
Claims 2, 5, 8, 10, 13, 15 and 18 are cancelled.  
Claims 1, 3-4, 6-7, 9, 11-12, 14, 16-17 and 19-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Pub. No.: US 20200162228 A1) in view of Onu (Patent No.: US 6404808 B1) and Iwai et al. (Pub. No.: US 20210392022 A1), hereafter respectively referred to as Gao, Onu, and Iwai.  
	In regard to Claim 1, Gao teaches A method of transmitting a reference signal by a base station (network device 110 or 130, Para. 35, 114, FIGS. 1A-1B, 6) in a wireless communication system, the method comprising: generating a reference signal sequence (determine one or more reference signal (RS) patterns, Para. 115, FIG. 6).  
Gao teaches transmitting a reference signal corresponding to the generated reference signal sequence (flexible RS patterns may be provided to a plurality of RS ports, Para. 34.  Second transmitting unit 620 is configured to: transmit information of the RS patterns to the terminal device, Para. 115, FIG. 6).  
Gao teaches, wherein the reference signal sequence is generated using an initial sequence (determine the initial value, Para. 119) determined using a slot number (a slot index, Para. 119, FIG. 6) in a transmission frame (number of slots in one subframe, Para. 48), a symbol number (a symbol index, Para. 119, FIG. 6) in a slot (number of symbols in one slot, Para. 47), a reference signal identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6), and a variable (an identification of DMRS configuration type, Para. 119, FIG. 6), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6).  
Gao fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Gao since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Gao to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
	Gao fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Gao in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Gao in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


In regard to Claim 7, Gao teaches A base station (network device 110 or 130, Para. 35, 114, FIGS. 1A-1B, 6) configured to transmit a reference signal in a wireless communication system, comprising: a transceiver (transmitters and/or receivers (TX/RX) 840, Para. 132, FIG. 8); and a processor configured to control the transceiver (processor 810, Para. 136, FIG. 8), wherein the processor is configured to: generate a reference signal sequence (determine one or more reference signal (RS) patterns, Para. 115, FIG. 6).  
Gao teaches transmit a reference signal corresponding to the generated reference signal sequence (flexible RS patterns may be provided to a plurality of RS ports, Para. 34.  Second transmitting unit 620 is configured to: transmit information of the RS patterns to the terminal device, Para. 115, FIG. 6).  
Gao teaches, wherein the reference signal sequence is generated using an initial sequence (determine the initial value, Para. 119) determined using a slot number (a slot index, Para. 119, FIG. 6) in a transmission frame (number of slots in one subframe, Para. 48), a symbol number (a symbol index, Para. 119, FIG. 6) in a slot (number of symbols in one slot, Para. 47), a reference signal identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6), and a variable (an identification of DMRS configuration type, Para. 119, FIG. 6), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6).  
Gao fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Gao since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Gao to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Gao fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Gao in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Gao in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


In regard to Claim 9, Gao teaches A method of receiving a reference signal by a user equipment (UE) (terminal device 120, Para. 28, 123, FIGS. 1A-1B) in a wireless communication system, the method comprising: receiving a reference signal (flexible RS patterns may be provided to a plurality of RS ports, Para. 34.  Second transmitting unit 620 is configured to: transmit information of the RS patterns to the terminal device, Para. 115, FIG. 6) corresponding to a reference signal sequence (determine one or more reference signal (RS) patterns, Para. 115, FIG. 6).  
Gao teaches, wherein the reference signal sequence is generated using an initial sequence (determine the initial value, Para. 119) determined using a slot number (a slot index, Para. 119, FIG. 6) in a transmission frame (number of slots in one subframe, Para. 48), a symbol number (a symbol index, Para. 119, FIG. 6) in a slot (number of symbols in one slot, Para. 47), a reference signal identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6), and a variable (an identification of DMRS configuration type, Para. 119, FIG. 6), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6).  
Gao fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Gao since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Gao to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Gao fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Gao in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Gao in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


In regard to Claim 14, Gao teaches A UE (terminal device 120, Para. 28, 123, FIGS. 1A-1B) configured to receive a reference signal in a wireless communication system, comprising: a transceiver (transmitters and/or receivers (TX/RX) 840, Para. 132, FIG. 8); and a processor configured to control the transceiver (processor 810, Para. 136, FIG. 8) to receive a reference signal (flexible RS patterns may be provided to a plurality of RS ports, Para. 34.  Second transmitting unit 620 is configured to: transmit information of the RS patterns to the terminal device, Para. 115, FIG. 6) corresponding to a reference signal sequence (determine one or more reference signal (RS) patterns, Para. 115, FIG. 6).  
Gao teaches wherein the reference signal sequence is generated using an initial sequence (determine the initial value, Para. 119) determined using a slot number (a slot index, Para. 119, FIG. 6) in a transmission frame (number of slots in one subframe, Para. 48), a symbol number (a symbol index, Para. 119, FIG. 6) in a slot (number of symbols in one slot, Para. 47), a reference signal identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6), and a variable (an identification of DMRS configuration type, Para. 119, FIG. 6), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling identity parameter, Para. 119, FIG. 6).  
Gao fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Gao since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Gao to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Gao fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Gao in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Gao in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


Claims 1, 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Pub. No.: US 20150098349 A1) in view of Onu (Patent No.: US 6404808 B1) and Iwai et al. (Pub. No.: US 20210392022 A1), hereafter respectively referred to as Wei, Onu, and Iwai.  
	In regard to Claim 1, Wei teaches A method of transmitting a reference signal by a base station (access points or eNBs 105, Para. 71, FIG. 1) in a wireless communication system, the method comprising: generating a reference signal sequence (channels and signals that may be associated with sequences in an LTE/LTE-A system include a demodulation reference signal (DM-RS), a channel state information reference signal (CSI-RS), a positioning reference signal (PRS), and/or a sounding reference signal (SRS), Para. 75).  
Wei teaches transmitting a reference signal corresponding to the generated reference signal sequence (Each modulated signal may be sent on a different carrier and may carry control information (e.g., reference signals), Para. 41, FIG. 1).  
Wei teaches, wherein the reference signal sequence is generated using an initial sequence determined using a slot number in a transmission frame (sequences associated with these channels may be functions of one or more parameters, such as: a slot index, Para. 75.  A frame may use two different CCA slots, Para. 77), a symbol number in a slot (a symbol index, Para. 75), a reference signal identifier (ID) (a scrambling ID, Para. 75), and a variable (a codeword index, Para. 75), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling ID, Para. 75).  
Wei fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Wei since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Wei to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Wei fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Wei in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Wei in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


In regard to Claim 7, Wei teaches A base station (access points or eNBs 105, Para. 71, FIG. 1) configured to transmit a reference signal in a wireless communication system, comprising: a transceiver (transceiver module(s) 855, Para. 99, FIG. 8); and a processor configured to control the transceiver (processor module 810, Para. 100, FIG. 8), wherein the processor is configured to: generate a reference signal sequence (channels and signals that may be associated with sequences in an LTE/LTE-A system include a demodulation reference signal (DM-RS), a channel state information reference signal (CSI-RS), a positioning reference signal (PRS), and/or a sounding reference signal (SRS), Para. 75).  
Wei teaches transmit a reference signal corresponding to the generated reference signal sequence (Each modulated signal may be sent on a different carrier and may carry control information (e.g., reference signals), Para. 41, FIG. 1).  
Wei teaches, wherein the reference signal sequence is generated using an initial sequence determined using a slot number in a transmission frame (sequences associated with these channels may be functions of one or more parameters, such as: a slot index, Para. 75.  A frame may use two different CCA slots, Para. 77), a symbol number in a slot (a symbol index, Para. 75), a reference signal identifier (ID) (a scrambling ID, Para. 75), and a variable (a codeword index, Para. 75), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling ID, Para. 75).  
Wei fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Wei since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Wei to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Wei fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Wei in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Wei in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


In regard to Claim 9, Wei teaches A method of receiving a reference signal by a user equipment (UE) (UEs 115, Para. 71, FIG. 1) in a wireless communication system, the method comprising: receiving a reference signal (Each modulated signal may be sent on a different carrier and may carry control information (e.g., reference signals), Para. 41, FIG. 1) corresponding to a reference signal sequence (channels and signals that may be associated with sequences in an LTE/LTE-A system include a demodulation reference signal (DM-RS), a channel state information reference signal (CSI-RS), a positioning reference signal (PRS), and/or a sounding reference signal (SRS), Para. 75).  
Wei teaches, wherein the reference signal sequence is generated using an initial sequence determined using a slot number in a transmission frame (sequences associated with these channels may be functions of one or more parameters, such as: a slot index, Para. 75.  A frame may use two different CCA slots, Para. 77), a symbol number in a slot (a symbol index, Para. 75), a reference signal identifier (ID) (a scrambling ID, Para. 75), and a variable (a codeword index, Para. 75), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling ID, Para. 75).  
Wei fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Wei since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Wei to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Wei fails a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Wei in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Wei in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


In regard to Claim 14, Wei teaches A UE (UEs 115, Para. 71, FIG. 1) configured to receive a reference signal in a wireless communication system, comprising: a transceiver (transceiver module(s) 970, Para. 106, FIG. 9); and a processor configured to control the transceiver (processor module 910, Para. 107, FIG. 8), wherein the processor is configured to: wherein receive a reference signal (Each modulated signal may be sent on a different carrier and may carry control information (e.g., reference signals), Para. 41, FIG. 1) corresponding to a reference signal sequence (channels and signals that may be associated with sequences in an LTE/LTE-A system include a demodulation reference signal (DM-RS), a channel state information reference signal (CSI-RS), a positioning reference signal (PRS), and/or a sounding reference signal (SRS), Para. 75).  
Wei teaches, wherein the reference signal sequence is generated using an initial sequence determined using a slot number in a transmission frame (sequences associated with these channels may be functions of one or more parameters, such as: a slot index, Para. 75.  A frame may use two different CCA slots, Para. 77), a symbol number in a slot (a symbol index, Para. 75), a reference signal identifier (ID) (a scrambling ID, Para. 75), and a variable (a codeword index, Para. 75), wherein the reference signal identifier is a scrambling identifier (ID) (a scrambling ID, Para. 75).  
Wei fails to teach a variable for determining an initialization periodicity of the initial sequence, and wherein the variable for determining the initialization periodicity of the initial sequence is set based on one a value determined.  
Onu teaches a variable (N is equal to three, Col. 3, lines 39-42, FIG. 2a) for determining an initialization periodicity of the initial sequence (determine the periodicity of the PN sequence, Col. 3, lines 42-45, FIG. 2a), and wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined (L (in the equation L=2N-1) is equal to seven, and it follows therefore that N is equal to three, Col. 3, lines 39-42, FIG. 2a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onu with the teachings of Wei since Onu provides a technique for determining a periodicity of a sequence, which can be introduced into the system of Wei to ensure characteristics of allocated resources are accurately determined for promoting optimal management of wireless resources.  
Wei fails to teach a value determined by a subcarrier spacing (SCS) configuration parameter, and a value determined according to a usage of the reference signal.  
Iwai teaches a value determined by a subcarrier spacing (SCS) configuration parameter (the reference signal generation unit 106 calculates, as the sequence length, the largest prime number not exceeding the value obtained by multiplying the ratio of the subcarrier spacing value set for the transmission data to the maximum subcarrier spacing value, Para. 64, FIG. 6).  
Iwai teaches a value determined according to a usage of the reference signal (The mapping unit 107 calculates a mapping interval of the reference signal (the ZC sequence) output from the reference signal generation unit 106 on the basis of the subcarrier spacing values, Para. 65, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwai with the teachings of Wei in view of Onu since Iwai provides a technique for utilizing multiple values for preparing reference signal transmission, which can be introduced into the system of Wei in view of Onu to ensure reference signal transmissions utilize values involving subcarrier spacing information and optimal characteristics of how reference signals are handled.  


Claims 3, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Onu, and further in view of Li et al. (Pub. No.: US 20180175989 A1), hereafter referred to as Li.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Gao teaches an initial sequence.  
	Gao fails to teach the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS.  
	Li teaches the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS (an integer number of slots may fit within one subframe duration (e.g., at least for subcarrier spacing that is larger than or equal to the reference numerology). In an aspect, this slot structure may allow for control information at the beginning, end, or both the beginning and end of a slot.  Para. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gao since Li provides a technique for determining slot signals with respect to subcarrier spacing, which can be introduced into the system of Gao to ensure reference signal patterns take into account the number of slots based on subcarrier spacing to ensure appropriate usage of resources with respect to availability of allocations.  

In regard to Claim 11, as presented in the rejection of Claim 9, Gao teaches an initial sequence.  
	Gao fails to teach the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS.  
	Li teaches the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS (an integer number of slots may fit within one subframe duration (e.g., at least for subcarrier spacing that is larger than or equal to the reference numerology). In an aspect, this slot structure may allow for control information at the beginning, end, or both the beginning and end of a slot.  Para. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gao since Li provides a technique for determining slot signals with respect to subcarrier spacing, which can be introduced into the system of Gao to ensure reference signal patterns take into account the number of slots based on subcarrier spacing to ensure appropriate usage of resources with respect to availability of allocations.  

In regard to Claim 16, as presented in the rejection of Claim 7, Gao teaches an initial sequence.  
	Gao fails to teach the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS.  
	Li teaches the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS (an integer number of slots may fit within one subframe duration (e.g., at least for subcarrier spacing that is larger than or equal to the reference numerology). In an aspect, this slot structure may allow for control information at the beginning, end, or both the beginning and end of a slot.  Para. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gao since Li provides a technique for determining slot signals with respect to subcarrier spacing, which can be introduced into the system of Gao to ensure reference signal patterns take into account the number of slots based on subcarrier spacing to ensure appropriate usage of resources with respect to availability of allocations.  

In regard to Claim 20, as presented in the rejection of Claim 14, Gao teaches an initial sequence.  
	Gao fails to teach the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS.
	Li teaches the initial sequence is determined further using the number of slots in the transmission frame determined by a SCS (an integer number of slots may fit within one subframe duration (e.g., at least for subcarrier spacing that is larger than or equal to the reference numerology). In an aspect, this slot structure may allow for control information at the beginning, end, or both the beginning and end of a slot.  Para. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Gao since Li provides a technique for determining slot signals with respect to subcarrier spacing, which can be introduced into the system of Gao to ensure reference signal patterns take into account the number of slots based on subcarrier spacing to ensure appropriate usage of resources with respect to availability of allocations.  


Claims 4, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Onu, Iwai, and further in view of ZTE et al. (On CSI-RS for CSI acquisition and beam management, 9/21/2017, 3GPP TSG RAN WG1 Meeting NR#3, R1-1715448, pages 3-4), hereafter referred to as ZTE.  
In regard to Claim 4, as presented in the rejection of Claim 1, Gao teaches an initial sequence.  
Gao fails to teach, the initial sequence is determined using Equation 1, and wherein 
[Equation 1]
                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        
                                            (
                                            14
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            s
                                                            ,
                                                            f
                                                        
                                                        
                                                            u
                                                        
                                                    
                                                    m
                                                    o
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            N
                                                                        
                                                                        
                                                                            s
                                                                            l
                                                                            o
                                                                            t
                                                                        
                                                                        
                                                                            f
                                                                            r
                                                                            a
                                                                            m
                                                                            e
                                                                            ,
                                                                            u
                                                                        
                                                                    
                                                                
                                                                /
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                            +
                                            l
                                            +
                                            1
                                        
                                    
                                    
                                        
                                            2
                                            
                                                
                                                    N
                                                
                                                
                                                    I
                                                    D
                                                
                                                
                                                    C
                                                    S
                                                    I
                                                
                                            
                                            +
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            N
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            C
                                            S
                                            I
                                        
                                    
                                
                            
                        
                    
                    
                        
                            m
                            o
                            d
                            2
                        
                        
                            31
                        
                    
                
            
In Equation 1 above, the                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                     is the initial sequence, the                         
                            
                                
                                    n
                                
                                
                                    s
                                    ,
                                    f
                                
                                
                                    u
                                
                            
                        
                     is the slot number in the transmission frame, the                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    u
                                
                            
                        
                     is the number of slots in the transmission frame determined by a SCS, the                         
                            M
                        
                     is the variable determining the initialization periodicity of the initial sequence, the                         
                            l
                        
                     is the symbol number in the slot, the                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    C
                                    S
                                    I
                                
                            
                        
                     is the reference signal identifier, and the mod is a modulo operation.  
ZTE teaches, the initial sequence is determined using Equation 1, and wherein 
[Equation 1]
                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        
                                            (
                                            14
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            s
                                                            ,
                                                            f
                                                        
                                                        
                                                            u
                                                        
                                                    
                                                    m
                                                    o
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            N
                                                                        
                                                                        
                                                                            s
                                                                            l
                                                                            o
                                                                            t
                                                                        
                                                                        
                                                                            f
                                                                            r
                                                                            a
                                                                            m
                                                                            e
                                                                            ,
                                                                            u
                                                                        
                                                                    
                                                                
                                                                /
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                            +
                                            l
                                            +
                                            1
                                        
                                    
                                    
                                        
                                            2
                                            
                                                
                                                    N
                                                
                                                
                                                    I
                                                    D
                                                
                                                
                                                    C
                                                    S
                                                    I
                                                
                                            
                                            +
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            N
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            C
                                            S
                                            I
                                        
                                    
                                
                            
                        
                    
                    
                        
                            m
                            o
                            d
                            2
                        
                        
                            31
                        
                    
                
            
In Equation 1 above, the                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                     is the initial sequence, the                         
                            
                                
                                    n
                                
                                
                                    s
                                    ,
                                    f
                                
                                
                                    u
                                
                            
                        
                     is the slot number in the transmission frame, the                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    u
                                
                            
                        
                     is the number of slots in the transmission frame determined by the SCS, the                         
                            M
                        
                     is the variable determining an initialization periodicity of the initial sequence, the                         
                            l
                        
                     is the symbol number in the slot, the                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    C
                                    S
                                    I
                                
                            
                        
                     is the reference signal identifier, and the mod is a modulo operation (the pseudo-random sequence generator is initialized with 
    PNG
    media_image1.png
    23
    310
    media_image1.png
    Greyscale
.  Modify 
    PNG
    media_image2.png
    24
    26
    media_image2.png
    Greyscale
 to 
    PNG
    media_image3.png
    26
    26
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    25
    127
    media_image4.png
    Greyscale
, Pages 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZTE with the teachings of Gao since ZTE provides a technique for determining reference signal sequence, which can be introduced into the system of Gao to ensure the most optimal reference signal sequence is calculated based on multiple parameters of a wireless communication arrangement.  
 
In regard to Claim 12, as presented in the rejection of Claim 9, Gao teaches an initial sequence.  
Gao fails to teach, the initial sequence is determined using Equation 1, and wherein 
[Equation 1]
                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        
                                            (
                                            14
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            s
                                                            ,
                                                            f
                                                        
                                                        
                                                            u
                                                        
                                                    
                                                    m
                                                    o
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            N
                                                                        
                                                                        
                                                                            s
                                                                            l
                                                                            o
                                                                            t
                                                                        
                                                                        
                                                                            f
                                                                            r
                                                                            a
                                                                            m
                                                                            e
                                                                            ,
                                                                            u
                                                                        
                                                                    
                                                                
                                                                /
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                            +
                                            l
                                            +
                                            1
                                        
                                    
                                    
                                        
                                            2
                                            
                                                
                                                    N
                                                
                                                
                                                    I
                                                    D
                                                
                                                
                                                    C
                                                    S
                                                    I
                                                
                                            
                                            +
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            N
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            C
                                            S
                                            I
                                        
                                    
                                
                            
                        
                    
                    
                        
                            m
                            o
                            d
                            2
                        
                        
                            31
                        
                    
                
            
In Equation 1 above, the                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                     is the initial sequence, the                         
                            
                                
                                    n
                                
                                
                                    s
                                    ,
                                    f
                                
                                
                                    u
                                
                            
                        
                     is the slot number in the transmission frame, the                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    u
                                
                            
                        
                     is the number of slots in the transmission frame determined by a SCS, the                         
                            M
                        
                     is the variable determining the initialization periodicity of the initial sequence, the                         
                            l
                        
                     is the symbol number in the slot, the                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    C
                                    S
                                    I
                                
                            
                        
                     is the reference signal identifier, and the mod is a modulo operation.  
ZTE teaches, the initial sequence is determined using Equation 1, and wherein 
[Equation 1]
                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        
                                            (
                                            14
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            s
                                                            ,
                                                            f
                                                        
                                                        
                                                            u
                                                        
                                                    
                                                    m
                                                    o
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            N
                                                                        
                                                                        
                                                                            s
                                                                            l
                                                                            o
                                                                            t
                                                                        
                                                                        
                                                                            f
                                                                            r
                                                                            a
                                                                            m
                                                                            e
                                                                            ,
                                                                            u
                                                                        
                                                                    
                                                                
                                                                /
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                            +
                                            l
                                            +
                                            1
                                        
                                    
                                    
                                        
                                            2
                                            
                                                
                                                    N
                                                
                                                
                                                    I
                                                    D
                                                
                                                
                                                    C
                                                    S
                                                    I
                                                
                                            
                                            +
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            N
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            C
                                            S
                                            I
                                        
                                    
                                
                            
                        
                    
                    
                        
                            m
                            o
                            d
                            2
                        
                        
                            31
                        
                    
                
            
In Equation 1 above, the                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                     is the initial sequence, the                         
                            
                                
                                    n
                                
                                
                                    s
                                    ,
                                    f
                                
                                
                                    u
                                
                            
                        
                     is the slot number in the transmission frame, the                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    u
                                
                            
                        
                     is the number of slots in the transmission frame determined by the SCS, the                         
                            M
                        
                     is a variable determining an initialization periodicity of the initial sequence, the                         
                            l
                        
                     is the symbol number in the slot, the                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    C
                                    S
                                    I
                                
                            
                        
                     is the reference signal identifier, and the mod is a modulo operation (the pseudo-random sequence generator is initialized with 
    PNG
    media_image1.png
    23
    310
    media_image1.png
    Greyscale
.  Modify 
    PNG
    media_image2.png
    24
    26
    media_image2.png
    Greyscale
 to 
    PNG
    media_image3.png
    26
    26
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    25
    127
    media_image4.png
    Greyscale
, Pages 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZTE with the teachings of Gao since ZTE provides a technique for determining reference signal sequence, which can be introduced into the system of Gao to ensure the most optimal reference signal sequence is calculated based on multiple parameters of a wireless communication arrangement.  

In regard to Claim 17, as presented in the rejection of Claim 7, Gao teaches an initial sequence.  
Gao fails to teach, the initial sequence is determined using Equation 1, and wherein 
[Equation 1]
                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        
                                            (
                                            14
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            s
                                                            ,
                                                            f
                                                        
                                                        
                                                            u
                                                        
                                                    
                                                    m
                                                    o
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            N
                                                                        
                                                                        
                                                                            s
                                                                            l
                                                                            o
                                                                            t
                                                                        
                                                                        
                                                                            f
                                                                            r
                                                                            a
                                                                            m
                                                                            e
                                                                            ,
                                                                            u
                                                                        
                                                                    
                                                                
                                                                /
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                            +
                                            l
                                            +
                                            1
                                        
                                    
                                    
                                        
                                            2
                                            
                                                
                                                    N
                                                
                                                
                                                    I
                                                    D
                                                
                                                
                                                    C
                                                    S
                                                    I
                                                
                                            
                                            +
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            N
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            C
                                            S
                                            I
                                        
                                    
                                
                            
                        
                    
                    
                        
                            m
                            o
                            d
                            2
                        
                        
                            31
                        
                    
                
            
in Equation 1 above, the                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                     is the initial sequence, the                         
                            
                                
                                    n
                                
                                
                                    s
                                    ,
                                    f
                                
                                
                                    u
                                
                            
                        
                     is the slot number in the transmission frame, the                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    u
                                
                            
                        
                     is the number of slots in the transmission frame determined by a SCS, the                         
                            M
                        
                     is the variable determining the initialization periodicity of the initial sequence, the                         
                            l
                        
                     is the symbol number in the slot, the                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    C
                                    S
                                    I
                                
                            
                        
                     is the reference signal identifier, and the mod is a modulo operation.  
ZTE teaches, the initial sequence is determined using Equation 1, and wherein 
[Equation 1]
                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        
                                            (
                                            14
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            s
                                                            ,
                                                            f
                                                        
                                                        
                                                            u
                                                        
                                                    
                                                    m
                                                    o
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            N
                                                                        
                                                                        
                                                                            s
                                                                            l
                                                                            o
                                                                            t
                                                                        
                                                                        
                                                                            f
                                                                            r
                                                                            a
                                                                            m
                                                                            e
                                                                            ,
                                                                            u
                                                                        
                                                                    
                                                                
                                                                /
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                            +
                                            l
                                            +
                                            1
                                        
                                    
                                    
                                        
                                            2
                                            
                                                
                                                    N
                                                
                                                
                                                    I
                                                    D
                                                
                                                
                                                    C
                                                    S
                                                    I
                                                
                                            
                                            +
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            N
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            C
                                            S
                                            I
                                        
                                    
                                
                            
                        
                    
                    
                        
                            m
                            o
                            d
                            2
                        
                        
                            31
                        
                    
                
            
In Equation 1 above, the                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                     is the initial sequence, the                         
                            
                                
                                    n
                                
                                
                                    s
                                    ,
                                    f
                                
                                
                                    u
                                
                            
                        
                     is the slot number in the transmission frame, the                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                    u
                                
                            
                        
                     is the number of slots in the transmission frame determined by the SCS, the                         
                            M
                        
                     is a variable determining an initialization periodicity of the initial sequence, the                         
                            l
                        
                     is the symbol number in the slot, the                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    C
                                    S
                                    I
                                
                            
                        
                     is the reference signal identifier, and the mod is a modulo operation (the pseudo-random sequence generator is initialized with 
    PNG
    media_image1.png
    23
    310
    media_image1.png
    Greyscale
.  Modify 
    PNG
    media_image2.png
    24
    26
    media_image2.png
    Greyscale
 to 
    PNG
    media_image3.png
    26
    26
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    25
    127
    media_image4.png
    Greyscale
, Pages 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZTE with the teachings of Gao since ZTE provides a technique for determining reference signal sequence, which can be introduced into the system of Gao to ensure the most optimal reference signal sequence is calculated based on multiple parameters of a wireless communication arrangement.  


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Onu, Iwai, and further in view of Ogawa et al. (Pub. No.: US 20100002804 A1), hereafter referred to as Ogawa.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Gao teaches an initial sequence.  
	Gao fails to teach transmitting information indicating a method used to determine the initial sequence, wherein the method used to determine the initial sequence is determined depending on a transmission type of a physical downlink shared channel (PDSCH) or a usage of the reference signal.  
	Ogawa teaches transmitting information indicating a method used to determine the initial sequence, wherein the method used to determine the initial sequence is determined depending on a transmission type of a physical downlink shared channel (PDSCH) or a usage of the reference signal (generates an RS (reference signal) from a ZC sequence based on an RS table and the RB allocation information outputted from decoding section 104, and outputs the generated RS to multiplexing section 113, Para. 53, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa with the teachings of Gao since Ogawa provides a technique for determining a reference signal based on tabulated and allocation information, which can be introduced into the system of Gao to ensure the most appropriate reference signal patterns are determined based on information corresponding to specific requirements.  

In regard to Claim 19, as presented in the rejection of Claim 7, Gao teaches an initial sequence.  
	Gao fails to teach configured to transmit information indicating a method used to determine the initial sequence through the transceiver, and wherein the method used to determine the initial sequence is determined depending on a transmission type of a physical downlink shared channel (PDSCH) or a usage of the reference signal.  
	Ogawa teaches configured to transmit information indicating a method used to determine the initial sequence through the transceiver, and wherein the method used to determine the initial sequence is determined depending on a transmission type of a physical downlink shared channel (PDSCH) or a usage of the reference signal (generates an RS (reference signal) from a ZC sequence based on an RS table and the RB allocation information outputted from decoding section 104, and outputs the generated RS to multiplexing section 113, Para. 53, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa with the teachings of Gao since Ogawa provides a technique for determining a reference signal based on tabulated and allocation information, which can be introduced into the system of Gao to ensure the most appropriate reference signal patterns are determined based on information corresponding to specific requirements.  



Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.  Page 9 of the Remarks presents the argument that there is no mention of wherein the variable for determining the initialization periodicity of the initial sequence is set based on a value determined by a subcarrier spacing (SCS) configuration parameter and a value determined according to a usage of the reference signal, as recited in Gao and Onu.  This argument is not persuasive.  The limitations introduced by amendment into Claims 1, 7, 9 and 14 that are not taught by Gao or Wei, are taught by Iwai et al. (Pub. No.: US 20210392022 A1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
5-17-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477